DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/17/2022, have been fully considered.  
In particular, Applicant argues that the present application is entitled “to the March 3, 2015 earliest effective filing date” (Applicant Arguments, Page 6).
In view of Applicant’s petition under 37 CFR 1.78(c) and (e), and the filing of the instant Request for Continued Examination, Applicant’s argument is found persuasive.  The effective filing date of the present application is determined to be March 3, 2015.
Accordingly, the rejection of claims under 35 U.S.C. 102(a)(1) and 103(a) based on Wrobel et al (US 2018/0037557; of record) – which was published on February 8, 2018 – is WITHDRAWN.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Louvel (US 5,527,814) in view of McDonnell et al (Bioorg Med Chem 20:5642-5648, 2012) and Rasheed et al (Pharmazie 54:857-858, 1999).
Claims 1-4 are drawn to a composition (more specifically, a tablet (claim 5)) comprising:
(i)	a compound of formula (I) which embraces the following compound species 
    PNG
    media_image1.png
    153
    324
    media_image1.png
    Greyscale
 wherein R1 is CR10aR10bNR11R12 wherein R10a, R10b, and R11 are H, and R12 is COCR13aR13bNR15aR15b wherein R13a, R13b, R15a and R15b are H; and
(ii)	a pharmaceutically acceptable excipient.
Louvel teaches “2-amino-6-(trifluoromethoxy)benzothiazole” – aka, riluzole and having the structure 
    PNG
    media_image2.png
    122
    180
    media_image2.png
    Greyscale
– “for the treatment of motor neuron diseases, in particular amyotrophic lateral sclerosis” (Abstract) as well as tablets thereof further comprising a pharmaceutically acceptable excipient (Columns 2-3, Example A).
However, Louvel do not teach compositions comprising the instantly claimed riluzole prodrug.
Yet, as taught by McDonnell et al, riluzole, “an approved therapeutic for the treatment of ALS and [having] also demonstrated antimelanoma activity” exhibits “[h]ighly variable drug exposure following oral administration among patients, likely due to variable first pass effects from heterogenous CYP1A2 expression” which “hinders its clinical use” (Abstract).  Accordingly, “[i]n an effort to mitigate effects of this clearance pathway and uniformly administer riluzole at efficacious exposure levels, several classes of prodrugs of riluzole were designed, synthesized, and evaluated” by McDonnell et al.  In particular, McDonnell et al prepared “potential riluzole-derived prodrugs involving conversion of the exocyclic amine to single alpha-amino amides, carbamates, succinamides and amide linkages” (Pages 2-3) as follows (Page 10, Figure 1):

    PNG
    media_image3.png
    400
    884
    media_image3.png
    Greyscale

And, as taught by Rasheed et al, conversion of the exocyclic amine of ampicillin with CO-CH2NHCOCH2NH2 (Page 857, Table, Compound AD5) provides “ideal prodrugs” (Page 857, Column 2).  
Accordingly, in further view of McDonnell et al and Rasheed et al, it would have been prima facie obvious for a person of ordinary skill in the art to formulate the riluzole tablets of Louvel utilizing the instantly claimed riluzole prodrug.  The ordinarily skilled artisan would have found it obvious to do so “[i]n an effort to mitigate effects of [first pass effects from heterogenous CYP1A2 expression] and uniformly administer riluzole at efficacious exposure levels” (as taught by McDonnell et al) and with a reasonable expectation of success in view of Rasheed et al which teach the conversion of the exocyclic amine of ampicillin with -CO-CH2NHCOCH2NH2 (Page 857, Table, Compound AD5) to provide “ideal prodrugs” (Page 857, Column 2).  
In view of all of the foregoing, claims 1-5 are rejected as prima facie obvious.
Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Louvel (US 5,527,814) in view of McDonnell et al (Bioorg Med Chem 20:5642-5648, 2012) and Rasheed et al (Pharmazie 54:857-858, 1999) as applied to claims 1-5 above, in further view of Artico et al (US 8,765,150) and Dillaha (US 2008/0260823).
Claims 6-8 are drawn to the composition of claim 5 wherein the tablet is an orally dissolving tablet (claim 6), comprising gelatin (claim 7) and/or mannitol (claim 8).
As discussed above, the prior art render obvious tablets comprising the instantly claimed riluzole prodrug.  However, the prior art do not teach orally dissolving tablets further comprising gelatin and/or mannitol.
Yet, as taught by Artico et al, “[o]ral riluzole is commercially available as capsule-shaped, white, film-coated tablets” (Column 1, Lines 51-52).  However, tablets present “difficulties in swallowing” (Column 1, Lines 55-57).  
And as taught by Dillaha, “[a]n orally disintegrating tablet” (Abstract) which provides “an easily taken and easily administrable solid preparation… for patients (e.g., aged or pediatric patients) who have difficulty in swallowing” (Paragraph 0005) and, in particular, wherein said tablet comprises gelatin and mannitol (Paragraph 0040, Example 1).
 Accordingly, in further view of Artico et al and Dillaha, it would have been prima facie obvious for a person of ordinary skill in the art to formulate the riluzole prodrug compositions in the form of orally dissolving tablets further comprising gelatin and/or mannitol.  Considering the known “difficulties in swallowing” of riluzole tablets (as taught by Artico et al), it would have been obvious to formulate the riluzole prodrug compositions in the form of an orally disintegrating tablet to provide “an easily taken and easily administrable solid preparation… for patients (e.g., aged or pediatric patients) who have difficulty in swallowing” (as taught by Dillaha).
In view of all of the foregoing, claims 6-8 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are MAINTAINED rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,639,298.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘298 claims are similarly drawn to compounds of formula (I) which embrace a total of six (6) compound species including 
    PNG
    media_image4.png
    157
    311
    media_image4.png
    Greyscale
 (claims 1-2) and compositions thereof further comprising at least one excipient (claim 3).
Claims 3-4 are MAINTAINED rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,639,298 in view of Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Edition, Pages 59-63, 2002; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  As discussed above, the ‘298 claims are similarly drawn to compounds of formula (I) which embrace a total of six (6) compound species including 
    PNG
    media_image4.png
    157
    311
    media_image4.png
    Greyscale
 (claims 1-2) and compositions thereof further comprising at least one excipient (claim 3).
As such, the claims differ from the instantly claimed compositions in that R15b in the ‘298 claims is C1-6 alkyl as opposed to H.
Yet, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to replace the -CH3 group in the compound of Example 16 with an H atom to provide the instantly claimed compositions based further of Williams et al.  It would have been obvious to do so in an effort to synthesize similar compounds that retain biological activity, but have improved physiochemical properties and better pharmacokinetic behavior, with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611